Citation Nr: 1824647	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to earlier effective date for the grant of service connection for bipolar disorder, depressive type, based on a claim of clear and unmistakable error (CUE) in April 1988 and May 1988 rating decisions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1984 to April 1986. He served in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from a 2014 rating decision issued by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). By that rating decision, the RO determined that it had not committed CUE in the April 1988 and May 1988 rating decisions, wherein it denied service connection for a chronic acquired psychiatric condition, to include nervous conditions. 

In August 2017, the Veteran appeared and testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1. April and May 1988 rating decisions denied service connection for a chronic acquired psychiatric condition, to include nervous conditions. The Veteran did not appeal either decision, and they were final.

2. April and May 1988 rating decisions, wherein the RO denied service connection for a chronic acquired psychiatric condition, to include nervous conditions, was reasonably supported by the evidence then of record; it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied; and the Veteran has failed to allege any kind of error of fact or law in that decision which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.
CONCLUSION OF LAW

The April and May 1988 rating decisions that denied service connection for a chronic acquired psychiatric condition, to include nervous conditions, were not clearly and unmistakably erroneous; entitlement to an earlier effective date is not warranted. 38 U.S.C. §§ 1131, 5109A, 7104, 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.105(a), 3.160(d), 20.302, 20.1103, 3,400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that the RO committed CUE in the April 1988 and May 1988 rating decisions. In those rating decisions, the RO denied service connection for a chronic acquired psychiatric condition, to include nervous conditions. 

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c)(2017).

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality. Rudd, 20 Vet. App. at 300. Accordingly, where a free-standing earlier effective date claim is made, the claim must be dismissed. Rudd, 20 Vet. App. at 300.

Previous RO decisions that are not timely appealed are final and binding on a veteran based on the evidence then of record and will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended. 38 U.S.C. § 7105; 38 C.F.R. § 3.105(a). CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Bouton v. Peake, 23 Vet. App. 70, 71 (2008). A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Fugo, 6 Vet. App. at 43-44. Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE. Fugo, 6 Vet. App. at 44. A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision. Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'" Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). A "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset." King v. Shinseki, 26 Vet. App. 433, 441 (2014). Indeed, whether it is "reasonable to conclude" that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed. King, 26 Vet. App. at 441.

Moreover, a claimant must plead CUE with particularity. Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim. See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

With regard to the April 1999 and May 1988 rating decisions, in order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case. Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, when a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity). As discussed above, CUE cannot be based on general allegations that the evidence was improperly weighed or that the RO failed to follow the regulations. See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.

The Veteran has alleged that his diagnosed disability was misinterpreted by the March 1988 VA examiner and that a medical professional should have reviewed the claim before the claims adjudicator made a final decision. Affording the Veteran the benefit of the doubt, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity. See Simmons v. Principi, 17 Vet. App. 104 (2003). The Board will therefore adjudicate the merits of his claim.

Under the law extant in April 1988 and May 1988, entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. 38 C.F.R. §§ 3.303, 3.305 (1961).

The Veteran alleges that he should have been service-connected for a psychiatric disability in either April 1988 or May 1988, thus entitling him to an earlier effective date for bipolar disorder, depressive type. The Veteran asserts that the April 1988 and May 1988 rating decisions contained CUE because the diagnosis of schizoaffective disorder, bipolar disorder, and depressive disorder were misinterpreted due to incompetency or a lack of knowledge in the field of psychiatry by the VA examiner. See Third Party Correspondence, pg. 2 (December 2005). The Veteran further alleges that bipolar disorder and depression are subtypes of schizoaffective disorder and were not recognized through the claim filing during 1988 and thus the VA has erred by misconstruing or misinterpreting the definition of the diagnosis of schizoaffective disorder. The Veteran also alleged that he was first diagnosed with a psychiatric condition in 1985 while he was still on active duty where he was treated for depression, and that he received inpatient psychiatric treatment beginning in 1987 at San Francisco General Hospital in California. At the August 2017 Board hearing, the Veteran asserted that the RO should have granted service connection for a psychiatric disorder in either the April 1988 or May 1988 rating decisions, and because the RO failed to acknowledge his diagnosed conditions, it constituted an error of law. 

The evidence of record at the time of the April 1988 rating decision included the Veteran's service treatment records (STRs), a March 1988 VA examination, and private medical records.  The Veteran's STRs showed that the Veteran sought treatment in service in September 1985 for feeling depressed. At the time, the Veteran was assessed to have adjustment with depressed mood. In February 1986, the Veteran was seen in service at a mental health clinic for personal issues, and was noted to have passive-aggressive traits. On the Veteran's February 1986 service separation examination, there was a normal clinical psychiatric evaluation, although it was noted that he complained of depression and excessive worry due to his present situation (he was being discharged for fraudulent enlistment). At the same examination, the Veteran denied psychosis, disturbances of consciousness, and all other significant medical history. The Veteran self-reported that he experienced depression or excessive worry, but did not otherwise indicate or complain of other symptoms. 

VA treatment records from January 1988 showed a diagnosis of atypical psychosis, and a VA treatment record from February 1988 noted a diagnosis of schizophrenia, paranoid type with depression, currently in partial remission. A March 1988 VA examination was conducted and the report noted that other than mild pes planus, the physical examination was unremarkable.  

Additional post-service private treatment records showed that the Veteran received care for mental anguish in November 1987. An addendum opinion to the November 1987 treatment note indicated that the Veteran's drug use was the cause of his paranoia. Private treatment records from February 1988 showed that the Veteran was hospitalized and diagnosed with schizoaffective disorder. 

The evidence of record at the time of the May 1988 rating decision included the available evidence considered by the April 1988 rating decision, along with a March 1988 VA special psychiatric examination that was not available for review at the time of the April 1988 rating decision. The March 1988 VA special psychiatric examination report noted that the Veteran manifested a psychotic disorder rather than just a simple adjustment reaction. The VA examiner reviewed the Veteran's C-file and after examination, opined that the Veteran suffered from a schizophrenic reaction, a chronic undifferentiated type. 

Applying the law to the facts of this case, the Board finds that review of the evidence of record available at the time of the April 1988 and May 1988 rating decisions do not reflect that the RO committed CUE when it denied service connection for an acquired psychiatric disorder, to include nervous condition. 

Based on the evidence of record, the RO determined that the Veteran did not have a diagnosis of a psychiatric condition during service or within the applicable presumptive period. Although the Veteran sought treatment for feeling depressed in March 1985, the STR indicated that the Veteran was experiencing adjustment with depressed mood. The treatment provider did not formally diagnose the Veteran with a psychiatric disorder. Similarly, the Veteran sought treatment in February 1986 for personal issues, and was documented to have passive-aggressive traits, but no psychiatric diagnosis was rendered. The discharge examination noted psychiatric complaints due to his discharge status.  The RO also relied on the Veteran's February 1986 separation examination which showed no diagnosis or treatment for a chronic acquired psychiatric condition in service and a normal clinical evaluation.  At the same examination, the Veteran denied psychosis, disturbances of consciousness, and all other significant medical history, but did self-report experiencing depression and excessive worry. 

The April 1988 rating decision acknowledged a diagnosis of schizoaffective disorder and a previous history of substance abuse and psychiatric hospitalization from a February 1988 hospital record, and the May 1988 rating decision noted that the March 1988 VA special psychiatric examination indicated that the Veteran was currently suffering from psychoses and included a diagnosis of schizophrenic reaction, a chronic undifferentiated type. However, both rating decisions concluded that the Veteran's STRs did not show diagnosis or treatment of psychoses during service or within one year following separation from service. Neither the March 1988 VA examination nor the March 1988 VA special psychiatric examination provided a nexus opinion as to the Veteran's diagnosed psychiatric conditions and active duty service.  It appeared that the RO evaluated and weighed the evidence and ultimately determined the Veteran did not have a diagnosis of a psychiatric condition in service, or within the applicable presumptive period after separation from service, and that the other evidence of record did not indicate a nexus to service.

A disagreement with how the RO evaluated the facts is inadequate to support the claim of CUE. There is no indication in the record that the facts as known at the time of the April 1988 or May 1988 were not before the adjudicators, and the Veteran has made no such allegation. The Veteran does not dispute that the April 1988 and May 1988 rating decisions relied on the record and the law as it existed during the time the rating decisions were made. Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied. The Veteran specifically alleged that the RO misinterpreted or misconstrued a diagnosis.

To the extent that the Veteran and/or his representative allege that VA violated its duty to assist by failing to properly diagnosis the Veteran's disability, failure to fulfill the duty to assist cannot be CUE, to include providing an improper medical examination. Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 1, 5 (1999). 

Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome. See Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997). There is no evidence of record in this time period providing a nexus opinion relating the Veteran's diagnosed psychiatric disorders to his active duty service. A diagnosis alone is only one element of service connection; it does not establish that every elements of service connection had been met. Accordingly, the evidence does not establish the outcome of the April 1988 or May 1988 rating decisions would have been manifestly different if a different diagnosis had been rendered, and therefore does not constitute CUE.

There is no evidence that VA laws and regulations extant at the time of the rating decision were not correctly applied. The Veteran has not met the burden of showing a VA error that "manifestly changed the outcome" at the time it was made. The RO's April 1988 and May 1988 rating decisions are supported by the record, including the Veteran's STRs, VA examinations, and available post-service treatment records, and the applicable law that existed at the time of the determination was correctly applied.

In summary, the Board finds that the Veteran has not alleged an error of fact or law in the April 1988 or May 1988 rating decisions that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Based on the foregoing, the Board concludes that there was no CUE in the April 1988 or May 1988 rating decisions.


ORDER

An earlier effective date for the grant of service connection for bipolar disorder, depressive type, on the basis of CUE in April and May 1988 rating decisions, is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


